Citation Nr: 0007659	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of burns, 
to include scars, on the right foot.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for psychiatric 
disorder, other than post traumatic stress disorder or 
schizophrenia.

4.  Entitlement to compensable evaluation for residuals, burn 
dorsum of left foot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1942 to 
January 1944, and from August 1944 to February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1994 and October 1995 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the November 
1994 rating decision, the RO continued the noncompensable 
evaluation for residuals, burn dorsum of left foot and 
determined that the appellant had not submitted new and 
material evidence to reopen the claim for service connection 
for schizophrenia.  In the October 1995 rating decision, the 
RO denied service connection for burns and scars on the right 
foot and for a right knee disorder.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the scars on the 
right foot and service is not of record.

2.  Competent evidence of a nexus between a right knee 
disorder and service is not of record.

3.  Competent evidence of a nexus between the a psychiatric 
disorder other than post traumatic stress disorder or 
schizophrenia and service is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of burns, 
to include scars, on the right foot is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for right knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for psychiatric disorder 
other than post traumatic stress disorder or schizophrenia is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection for residuals 
of burns, to include scars, on his right foot should be 
granted.  The appellant is service connected for residuals of 
burns on his left foot that he sustained when hot water 
spilled on his left foot.  He now claims that he injured his 
right foot and that his right foot was burned more than the 
left foot.  Additionally, the appellant claims that service 
connection for right knee disorder is warranted.  He states 
that he injured his right knee as a result being hit by a 
ricocheting stone from an explosion caused by a German 
bazooka (panzerfaust) round that hit a jeep.  He states that 
he was treated for right knee complaints right after service.  
With regard to his mental disorders, he states that he began 
having problems with the war while he was in service and was 
treated within one year following service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, certain 
chronic diseases, including arthritis, cardiovascular 
diseases, and psychoses may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  The claimant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual" that a claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a claimant must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Grottveit, 5 Vet. App. at 93.  The nexus requirement may be 
satisfied by evidence showing that a chronic disease subject 
to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic disease or 
injury either in service or during an applicable presumption 
period and that the veteran still has such disability.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The service medical records reveal that the appellant 
sustained a burn to the dorsum of his left foot on May 11, 
1943.  The medical record is silent as to the right foot.  
The examiner noted that the appellant had second-degree burns 
on the left foot due to hot water falling on it.  By May 23, 
1943, the examiner stated that recovery was "uneventful."  
By May 24, 1943, the appellant was placed back on duty.  In a 
January 1944 service record, the examiner stated that the 
appellant was physically qualified but that he was not 
psychologically adapted for service.  In March 1945, the 
appellant was hit in the right knee with a piece of stone 
that had chipped off from a bazooka that had exploded 25 
yards away from him.  The following day, the appellant 
reported that his knee felt better.  Examination of the right 
knee was negative.  In the separation examination, dated 
February 1946, clinical evaluation of the skin revealed 
findings as to the appendectomy scar, but no other scars.  
Examination of the feet and musculoskeletal system were 
normal.

Post service medical records include a December 1946 
examination report which entered a diagnosis of 
psychoneurosis.  Thereafter, there is a February 1976 letter 
from a Dr. M. J. Loizzo who stated that he had initially seen 
the appellant in June 1973 with complaints of anxiety, 
depression, difficulty sleeping, and fears of illness and 
death.  The appellant reported that these feelings had begun 
in December 1972.  In a December 1975 private medical record, 
the appellant was diagnosed with paranoid schizophrenia.  The 
appellant was hospitalized in January 1977 with a diagnosis 
of manic depressive illness.  In June 1977, the appellant was 
diagnosed with schizophrenia and schizoaffective disorder. 

Private medical records, dated October 1993 to February 1994, 
reveal that the appellant was seen with right knee pain.  The 
diagnoses are illegible; however, for purposes of determining 
whether the claim is well grounded, the Board will construe 
such diagnoses as evidence of a current right knee disorder.

The appellant had an RO hearing in April 1995.  He stated 
that his right foot was injured more from the hot water burn 
than the left one.  He stated that the left foot was not 
burned seriously, but that the right one received second 
degree burns.  The appellant testified that if he stood on 
his feet too long, he had pain.  He stated that it interfered 
with his ability to walk in that he could not walk far.  The 
appellant stated that he was not undergoing medical treatment 
for his feet.  As to his nervous condition, the appellant 
stated that after the war ended in Europe, he had bad dreams.  
He stated that he was given 10 sessions for psychiatric 
treatment immediately following service.  The appellant's 
spouse stated that the appellant was treated right after 
service for psychiatric problems and that he had been 
hospitalized in 1975 or 1976 for psychiatric problems.

In a June 1995 VA outpatient treatment report, the appellant 
reported discomfort in his feet.  He reported that he had 
sustained burns on his feet.  The VA examiner stated that the 
appellant had small scars present on the right and left feet.

The appellant underwent a VA psychiatric evaluation in March 
1997.  The VA examiner entered a diagnosis of post traumatic 
stress disorder, and stated that the appellant did not have 
schizophrenia or schizoaffective disorder.  Service 
connection for post traumatic stress disorder was granted 
during the pendency of this appeal.

I.  Scars from burns on the right foot.

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for scars from burns on the right 
foot.  See Epps v. Gober, 126 F.3d 1464.  The appellant has 
alleged that when he burned his left foot in service, he 
burned his right foot as well.  The service medical records 
specifically state that the appellant burned his left foot.  
The service medical records are silent as to the right foot.  
The appellant is competent, however, to state that he burned 
his right foot in service.  However, he is not competent to 
relate the current finding of small scars on the right foot 
to a burn he sustained in service.  See id.  Thus, he has not 
brought forth competent evidence of a nexus between the 
current finding of scars on the right foot and service, and 
the claim is not well grounded.  See id.

Although the appellant has alleged that his current scars on 
the right foot are related to service, it has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology,  See Espiritu v. Derwinski, 4 Vet. App. 292, 494 
(1992); see also Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc) ("[w]here the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded claim requirement of section 5107(a)").

II.  Right knee disorder

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for right knee disorder.  See Epps v. 
Gober, 126 F.3d 1464.  The appellant has stated that he 
injured his right knee in service, which is substantiated by 
the service medical records.  The Board has determined that 
the private medical records that address the appellant's knee 
indicate that he has a current right knee disorder.  The 
appellant's claim fails in that he has not brought forth 
competent evidence of a nexus between the current right knee 
disorder and service.  Thus, the claim is not well grounded.  
See id.

The Board is aware that service connection for post-traumatic 
stress disorder has been granted based upon stressors that 
the appellant encountered while engaged in combat, and thus 
the appellant is entitled to the application of 38 U.S.C.A. 
§ 1154(b) (West 1991).  However, that statute assists the 
combat veteran in establishing service incurrence or 
aggravation of a disease or injury-it does not constitute a 
substitute for a current disability and a nexus between the 
current disability and service when determining whether a 
claim is well grounded.  Kessel v. West, 13 Vet. App. 9 
(1999).  Thus, the appellant's combat status does not serve 
to well ground his claim for service connection for right 
knee disorder.  See id.

Although the appellant claims that his current right knee 
disorder is related to the incident in service, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield, 8 Vet. App. at 388.

III.  Psychiatric disorder

As mentioned above, the RO granted service connection for 
post traumatic stress disorder during the pendency of this 
appeal.  Further, it is noted that service connection for 
schizophrenia, paranoid type, was previously and finally 
denied by the RO in 1976.  However, as the appellant's 
present claim alleged service connection for mental disorders 
in general, with the primary emphasis on the claim seeking 
entitlement to service connection for post traumatic stress 
disorder, now granted, the Board will proceed to further 
appellate disposition on the psychiatric disorder as a new 
claim seeking entitlement to service connection for a mental 
disorder other than post traumatic stress disorder or 
schizophrenia, based on the contentions of the appellant.
After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for psychiatric disorder, other than 
post traumatic stress disorder or schizophrenia.  See Epps v. 
Gober, 126 F.3d 1464.  The appellant has not brought forth 
evidence of "psychosis" within one year following service.  
Additionally, the appellant has not brought forth competent 
evidence of a nexus between any current diagnoses of a mental 
disorder other than post traumatic stress disorder or 
schizophrenia and service.  Although a diagnosis of 
psychoneurosis was entered in December 1946, which was within 
one year following the appellant's discharge from service, a 
diagnosis of "psychosis" is nevertheless not shown by the 
record evidence, and thus is not entitled to presumptive 
service connection.  See 38 U.S.C.A. § 1101 (West 1991).

Although the appellant has stated that he believes that the 
symptomatology he had at the times that the above diagnoses 
were entered was related to service, it has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield, 8 Vet. App. at 388.

IV.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in March 1995 and December 1995 and 
numerous supplemental statements of the case.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996); Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the appellant's 
claims for service connection well grounded.  It is noted 
that in an April 1994 statement, the appellant stated, in a 
manner of relating general factual background information, 
that he had been awarded social security disability benefits 
in 1977-79.  However, as he has not ever claimed or contended 
how any related records for this period of disability 
payments from another government agency were relevant in any 
manner to the claims under consideration, no further sec. 
5103(a) duty to develop the claims that have been denied as 
not well grounded under the nexus standard is indicated.  As 
indicated above, the duty to assist if not a duty to prove a 
claim; the Board believes that the claimant must at a 
minimum, aver the relevancy of evidence that is otherwise not 
in the constructive possession of VA (like VA medical 
records, see Bell v. Derwinski, 2 Vet. App. 611 (1992)).  For 
these reasons, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claims and to explain why his current attempt to 
establish service connection fails.


ORDER

Service connection for residuals of burns, to include scars, 
on the right foot, is denied.

Service connection for right knee disorder is denied.

Service connection for psychiatric disorder, other than post-
traumatic stress disorder or schizophrenia, is denied.



REMAND

The appellant contends that his left foot disability 
(residuals, burn dorsum of left foot) causes him discomfort.  
As the record does not reflect that the RO has scheduled a VA 
examination to determine the current severity of this 
disability in connection with this claim, a remand is in 
order.  As the claim is well grounded in light of the 
aforementioned contentions, see Proscelle v. Derwinski, 2 
Vet. 629 (1992), the duty to assist includes the duty to 
develop the pertinent facts by conducting a current and 
thorough medical examination.  See 38 C.F.R. § 3.159 (1999); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO is to schedule the appellant 
to undergo a VA examination to determine 
the current symptomatology for the 
service-connected residuals, burn dorsum 
of left foot.  All appropriate diagnostic 
tests and studies deemed necessary by the 
examiner to assess the severity of this 
disability should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.

2.  Upon completion of the above, the RO 
should readjudicate the claim, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  In this regard, the RO 
is advised to consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

